Citation Nr: 0531226	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
problems to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Legal Aid Society of 
Cincinnati


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to July 
1981, active duty for training from October 1989 to February 
1990, and on active duty from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Board has recharacterized the issues as they 
appear on the cover page of the instant decision.

On the veteran's March 2001 VA Form 9, he requested a Central 
Office hearing before the Board.  This hearing was scheduled 
for June 2003.  However, in a statement received in June 
2003, the veteran, through his representative, indicated that 
he no longer desired a hearing before the Board.  As such, 
the request is deemed withdrawn.  38 C.F.R. § 20.702(e).

In August 2003, the Board remanded the veteran's claims for 
further development.  To the extent feasible, this 
development has been accomplished.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  There is no evidence showing that the veteran currently 
has a chronic gastrointestinal disability which is due to an 
undiagnosed illness that developed during the Persian Gulf 
War or which is otherwise related to active service.

3.  There is no evidence showing that the veteran currently 
has a chronic disability manifested by fatigue that has 
become manifest to a compensable degree and which is due to 
an undiagnosed illness that developed during the Persian Gulf 
War or which is otherwise related to active service.

CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a 
gastrointestinal disability as a manifestation of an 
undiagnosed illness or on a direct basis are not met. 38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2005).

2.  The criteria to establish service connection for fatigue 
as a manifestation of an undiagnosed illness are or on a 
direct basis are not met.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  prior rating decisions; the appellant's contentions; VA 
examination reports dated in February 1996 and August 1998; 
VA records for outpatient treatment from August 1998 to 
December 2000; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 	(Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Pursuant to the Board's August 2003 Remand, the Appeals 
Management Center (AMC)/RO contacted the National Personnel 
Records Center (NPRC) and requested the veteran's complete 
service medical records, to include those dated between 
October 1989 and February 1990 and between September 1990 and 
October 1990; requested treatment records from VAMC in 
Dayton; arranged for the veteran to be afforded a 
gastrointestinal examination; readjudicated the veteran's 
claim under provision of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below; and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
August 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Direct Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Initially, the Board notes that there is very little medical 
evidence of record, and no evidence since 1998, other than 
the veteran's contentions, that he currently suffers from 
gastrointestinal problems or fatigue.  The veteran was 
diagnosed with irritable bowel syndrome (IBS) at a VA 
examination in February 1996 after reporting complaints of 
alternating bouts of diarrhea and normal stools, nausea, and 
vomiting.  However, at a VA examination in August 1998, IBS 
was not diagnosed.  Instead, after physical examination of 
the veteran and GI series testing, a duodenal ulcer was 
diagnosed.  At both examinations, the veteran complained of 
fatigue.  VA outpatient treatment records do not document any 
complaints of gastrointestinal problems or fatigue since 
1998.  

In August 2003, the Board determined the need for a VA 
examination to determine whether the veteran currently 
suffers from IBS and whether it was at least as likely as not 
that a duodenal ulcer was related to the veteran's period of 
active service.  A VA examination was scheduled in August 
2004.  The veteran wrote a letter to VA in July 2004 stating, 
"You have examined me numerous times for the Gulf Illness.  
The Veterans Administration should have enough diagnosis to 
make a decision under the guideline of the new laws."  

The veteran failed to report for the scheduled examination 
and has provided no good cause for his failure to report, 
such as illness or the like.  See 38 C.F.R. § 3.655.  The 
veteran did not request that another examination be scheduled 
and no explanation except for his statement that VA should 
have enough diagnosis to make a decision under the guideline 
of the new laws.  The Board does not view the veteran's 
statement to be good cause for failing to report for 
examination.  In this connection, the Board observes that the 
veteran has reported in the past for VA examinations in 1996 
and 1998.  It is clear that the veteran did not report for 
the August 2005 examination because he wants his claims to be 
evaluated on the evidence in the file.

The Board's decision that further examination by VA was 
necessary is not unreasonable.  As noted above, the record is 
at best sketchy and contradictory as to whether the veteran 
in fact currently has IBS, a duodenal ulcer, or chronic 
fatigue.  Additional examination was deemed to be necessary 
to establish a diagnosis of IBS or for a nexus opinion 
regarding the veteran's duodenal ulcer.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).   It is the responsibility of veterans 
to cooperate with VA.  

The facts in this case are clear.  The veteran failed to 
report for a VA examination.  No good cause has been 
demonstrated for his failure to appear or to be examined.  38 
C.F.R. § 3.655 provides that when an examination is scheduled 
in conjunction with a claim for service connection, the claim 
will be rated based on the evidence of record.  

The service medical records indicate that the veteran 
presented in June 1976 with complaints of vomiting and in 
November 1978 with complaints of upset stomach, abdominal 
cramping, and malaise.  Acute gastroenteritis and irritable 
colon were diagnosed.  Thus, there is medical evidence that 
shows that the veteran suffered from some gastrointestinal 
distress during service.  However, on the clinical 
examination for separation from service in May 1981, the 
veteran's abdomen and viscera were evaluated as normal; and 
on the Report of Medical history completed in conjunction 
with the separation examination, the veteran denied every 
having frequent indigestion, stomach, liver, or intestinal 
trouble.  On the Annual Medical Certificate completed in 
November 1993, the veteran stated that he did not have any 
current medical problems.  In addition, the service medical 
records are absent complaints, findings or diagnoses of 
fatigue during service.

With respect to fatigue, that is a symptom only, not a 
chronic disability.  The veteran has never been diagnosed 
with a medical disorder to account for his complaints of 
fatigue.  Without any showing of fatigue during service or 
diagnosis of a condition manifested by fatigue, direct 
service connection must be denied.

With respect to the gastrointestinal claim, there were 
diagnoses of IBS in 1996 and ulcer in 1998.  Even if the 
Board were to accept those diagnoses as indicative of a 
current disability, there is no competent medical evidence of 
record that links a gastrointestinal disability to any 
incident of service.  Although the veteran had some 
complaints in the early part of his service, the subsequent 
treatment records and clinical evaluations show no relevant 
findings, so it was clear that this was an acute and 
transitory problem for him at that time.  The veteran alleges 
getting treatment for gastrointestinal symptoms between May 
and July 1991, but efforts to retrieve those records have 
been unsuccessful.  Regardless, even if he did have such 
symptoms shortly before his discharge from service, the fact 
remains that no medical professional has linked the IBS 
(diagnosed five years after service) or the ulcer (diagnosed 
seven years after service) to those complaints or any other 
incident of service.  Again, VA attempted to provide the 
veteran an examination to obtain such an opinion, but he 
refused to cooperate.

Although the veteran contends that he suffers from a 
gastrointestinal disability and disability manifested by 
fatigue related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links a gastrointestinal 
disorder or a disorder manifested by fatigue to any incident 
or incidents of service, service connection for a 
gastrointestinal disability and a disability manifested by 
fatigue must be denied on a direct basis. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

With respect to service connection for a gastrointestinal 
disability on a presumptive basis, the medical evidence of 
record fails to show the onset of a duodenal ulcer within the 
one-year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the 
earliest documented diagnosis of an ulcer is noted in August 
1998.  

Persian Gulf/Undiagnosed Illness

In addition, specific to Persian Gulf War service, service 
connection may be granted for objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, signs or symptoms involving 
skin; muscle or joint pain; neurologic signs or symptoms; 
neuropsychological signs or symptoms; sleep disturbances; or 
gastrointestinal signs or symptoms.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).  A Persian Gulf veteran is a 
veteran who served on active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 
3.317(d).

The December 21, 2006 date was added by regulatory amendment 
effective November 9, 2001.  See 66 Fed. Reg. 56615 (Nov. 9, 
2001).  In changes to the statute, effective March 1, 2002, 
the term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002). Effective June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes.  
See 68 Fed. Reg. 34539-34543 (June 10, 2003).  A review of 
the veteran's claims folder reveals that the RO specifically 
considered the above-referenced changes to the undiagnosed 
illness statute and regulations in the May 2005 Supplemental 
Statement of the Case.

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  38 U.S.C.A. § 5110(g) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).

In Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004), the Court 
of Appeals for Veterans Claims (Court) found that in order to 
establish service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, a claimant must present evidence that he 
or she is a Persian Gulf veteran who (1) exhibits objective 
indications; (2) of a chronic disability such as those listed 
in paragraph (b) of 38 C.F.R. § 3.317; (3) which became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10% or more not later 
than December 31, 2006; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

The veteran in the instant case served in Operation Desert 
Shield/Storm from January 21, 1991 to July 26, 1991; hence, 
the provisions of the cited statute and regulation are 
applicable.  

The Board notes that had the veteran's claim been adjudicated 
prior to the change in law on March 1, 2002, his claim for 
service connection for a gastrointestinal disability would 
have fallen outside the purview of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 as there was a diagnosis of IBS in 1996 and 
duodenal ulcer in 1998 and the veteran's digestive symptoms 
had been attributed to these disorders.  

However, since March 1, 2002, a diagnosis of IBS explicitly 
falls within the purview of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  The problem in this case is that although the 
veteran was diagnosed with IBS in February 1996, at a VA 
examination in August 1998, IBS was not diagnosed.  Instead, 
as noted above, after physical examination of the veteran and 
GI series testing, a duodenal ulcer was diagnosed.  It is 
unclear whether the veteran had two co-existing 
gastrointestinal disorders or whether the IBS resolved by the 
August 1998 VA examination.  Both diagnoses were rendered 
based on exactly the same constellation of reported symptoms.  
If the veteran's IBS has resolved, then 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 is not applicable as there is a 
diagnosis of duodenal ulcer, and the veteran's digestive 
symptoms have been attributed to this disorder.  

The veteran's attorney argues that the diagnosis of IBS in 
1996 and the change in regulation means the veteran's claim 
must be granted.  The Board disagrees.  The change adding IBS 
to the list of presumptive conditions was effective March 
2002.  Prior to that date, IBS was a recognized diagnosed 
disability and not subject to presumptive service connection 
as an undiagnosed illness.  Even if the Board were to accept 
that the March 2002 change in law applied retroactively to 
conditions such as IBS diagnosed before that date, the fact 
remains that there is no showing currently that the veteran 
has IBS.  Not only did the subsequent VA examination not 
diagnose IBS, but there is no record of any treatment or 
relevant complaints shown in the evidence since 1998.  The 
veteran last submitted a statement discussing these symptoms 
in 2000, five years ago.  Even service connection for an 
undiagnosed illness must be based on evidence, lay or 
medical, showing the veteran actually has the claimed 
condition or symptoms.  There is no evidence here, as 
discussed in detail above.

The Board notes that the veteran exhibited gastrointestinal 
symptoms while in the service in 1976 and 1978, long before 
he ever served in the Persian Gulf.  However, as noted above, 
there is no competent medical evidence of record that links a 
current gastrointestinal disorder to any incident of service, 
including the gastrointestinal symptoms exhibited in service.  
As noted above, in the absence of information which could 
have been gleaned from the VA examination to which the 
veteran failed to report, the Board must adjudicate the claim 
based on the evidence already of record, which is 
insufficient to grant his appeal.  See 38 C.F.R. § 3.655.

Similarly, with respect to the veteran's claim for a 
disability manifested by fatigue, the Board notes that 
fatigue is a symptom that does not clearly manifest so as to 
be objectively verifiable.  In addition, to qualify for 
service connection under § 3.317, the regulations require 
that the disability be manifest to a degree of 10 percent or 
more.  According to Diagnostic Code 6354 (for chronic fatigue 
syndrome), symptoms which wax and wane but result in periods 
of incapacitation of at least one, but less than two, weeks 
total duration per year, or symptoms controlled by continuous 
medication warrant a 10 percent rating.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Note.  

There is no evidence that the veteran experiences fatigue 
that has resulted in incapacitation as defined by 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354.  At the August 1998 VA 
examination, the veteran stated that his fatigue was 
intermittent, that sometimes he has a burst of energy that is 
sufficient to last the whole day and other days he may have 
enough energy to do what he needs to do for an hour and then 
has to rest two to three hours before he has enough energy to 
finish the day.  The veteran reported that sometimes he would 
go two to four days where he cannot get off the couch.  The 
veteran also reported that this happens about 5 to 6 times 
every three months.  However, the veteran did not report 
being treated by a physician for his fatigue.  There is 
absolutely no evidence, lay or medical, showing complaints of 
fatigue since that examination.  It is even debatable whether 
the veteran's complaints were sufficiently chronic since at 
the time of the 1996 examination, he stated that his fatigue 
had subsided.

The Board, therefore, concludes that the veteran does not 
have a gastrointestinal disability or a disability manifested 
by fatigue resulting from an undiagnosed illness that is 
manifest to a compensable degree following his Persian Gulf 
War service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Consequently, the preponderance of the evidence is against 
the claim for service connection for a gastrointestinal 
disability or a disability manifested by fatigue, on either a 
direct basis or as a result of an undiagnosed illness, and 
the reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b).  This claim must, therefore, be 
denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in February 2004.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

The RO's 2004 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  When considering the notification letters, the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claims were readjudicated and an 
additional SSOC was provided to the veteran in May 2005.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  Searches were also made for additional treatment he 
alleged receiving during service, but none were found.  See 
February 2004 response from NPRC and 1998 response from 
Wright-Patterson Air Force Base.  Any efforts by VA to make 
further requests for these records would be futile based on 
the unequivocal negative responses.  The file also contains 
VA treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations in February 
1996 and August 1998.  As noted above, the veteran failed to 
report without good cause to the VA examination scheduled 
pursuant to the August 2003 Board remand.  VA satisfied its 
duties to inform and assist the claimant at every stage of 
this case.  Therefore, he is not prejudiced by the Board 
considering the merits of the claims in this decision.


ORDER

Entitlement to service connection for gastrointestinal 
problems, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.


	                        
____________________________________________
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


